986 F.2d 1423
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Allison L. JOINER, Defendant-Appellant.
No. 92-3363.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1993.

1
Before BOGGS and SILER, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Allison L. Joiner appeals her judgment of conviction and sentence for committing embezzlement, in violation of 18 U.S.C. § 641.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1992, Joiner pleaded guilty to embezzling or knowingly converting money of a department of the United States government to her own use.   The district court sentenced Joiner to twelve months' imprisonment.   Joiner has filed a timely appeal.   On appeal, Joiner's counsel has filed a motion to withdraw representation and a brief in support pursuant to  Anders v. California, 386 U.S. 738 (1967).   Joiner has not responded to the motion to withdraw.


4
Upon review, we conclude that the district court properly increased Joiner's base offense level by seven, pursuant to U.S.S.G. § 2B1.1(b)(1)(H).   The facts underlying the district court's determination are not clearly erroneous.


5
Accordingly, we grant the motion to withdraw and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation